DETAILED ACTION
	This action is responsive to applicant’s communication filed 01/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
	Claims 1-2, 7, 10-11, and 15-17 are rejected under 35 U.S.C. 103.
	Claims 3-6, 8-9, 12-14, and 18-20 are cancelled.

Response to Arguments
	Applicant’s arguments regarding the prior art in the Remarks have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 10-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beavers (US 2004/0002049 A1) in view of Lewis (US 2013/0298025 A1) and further in view of Lee (US 2015/0234571 A1), Coen (US 2017/0078615 A1), and Vaughn (US 2009/0044117 A1).

Regarding Claim 1, Beavers discloses a method implemented in a webinar generation device for providing a webinar, comprising: (Figure 1 processor 120 and memory 140.)
receiving a media content element (“The presenter employs a slideshow computer program resident on the computer handling the slideshow to control the presentation. Generally, the slideshow program is used to facilitate the broadcasting of presentation slide data associated with the lecture over the network” Paragraph 0024. A slideshow consists of a plurality of media content elements in the form of slides. Also see Paragraphs 0117 and 0136 and Figure 8: The presentation system receives the slideshow data from the presenter to be broadcast to the participating client sites. This is done through selection of a “Load” command used by the presenter to upload a presentation slide deck file. The computer hosting the presentation receives the slides from a separate device such as a tablet PC that contains the presentation file. This process is further described in Paragraph 0190 and Figure 17A step 1412.)
receiving a first user input designating the media content element as a webinar to be broadcast (“As is typical one presentation slide is rendered and displayed at a time according to the order and schedule dictated by the presenter via the separate slideshow program being used to control the presentation” Paragraph 0027. Also see Paragraph 0176: a drop down list containing the predetermined order of the slides (media content elements) is available for the presenter. The presenter can navigate between the slides in the predetermined order using the previous and next buttons 536 and 538 or the drop down menu 542. See Figure 7 and Paragraph 0180: an indication of the current slide and the total number of slides is also displayed. See the discussion of the “load” command above and the “broadcast” command below regarding broadcasting the presentation as a webinar.)
receiving a second user input initiating broadcasting of the media content element as the webinar (Paragraph 0139 and Figure 8 command 608: The presenter initiates broadcasting of the presentation slides to all sites connected to the presentation computer via a network. This is done after the user selects a “broadcast” command 608. Also see Paragraphs 0108 and 0122-0123 which describe the broadcasting of presentation slides as well as other media such as video over a network. This process is further described in Paragraph 0190 and Figure 17A step 1416.)
	receiving a fourth input launching an edit mode to generate a modified webinar, wherein the edit mode comprises inserting one of: at least one additional media content element or a whiteboard configured to receive real-time written or drawing content into the webinar comprising the media content element (“the presenter can direct via the slideshow program running at the presenter's site that a blank space be displayed in lieu of a presentation slide at some point in the presentation. The aforementioned annotation can then be added to the blank space to create a virtual whiteboard.” Paragraph 0027. Also see Paragraphs 0150 and 0177 and Figures 10 and 11: The user selects a “send scribble” option 808 (Fig. 10) or a whiteboard button “WB” 544 (Fig. 7) in order to enter a mode in which annotations drawn by a user are broadcast to the participants in the presentation. Selection of the “send scribble” options results in an edit mode that can be enabled or disabled by toggling the appropriate option. An embodiment of the edit mode is the WB button, which results in insertion of a whiteboard to receive real-time written or drawing content, such as in Figure 11.)
Beavers teaches that the broadcasting of the webinar occurs in a single viewing window (“An example of how the slide display sector 900 might look with the virtual 
Beavers does not teach receiving a third user input pausing broadcasting of the media content element at a time point, wherein the time point corresponds to a first portion of the media content element that has already been broadcast… wherein the at least one additional media content element or the whiteboard is inserted at the time point corresponding to the end of the first portion that has already been broadcast and prior to a remaining portion of the media content element; and receiving a fifth user input broadcasting the modified webinar at the time point corresponding to an end of the first portion… wherein a run-time of the modified webinar is adjusted.
	However, Lewis, which is directed to an interactive presentation display system, teaches receiving a third user input pausing broadcasting of the media content element (“The application program (12) can further display proximate the video image display area (52) and the media image display area (53) an image synchronizer (143) providing media image selection control (62) which can be in the form of a image synchronizer icon (shown as " pause/add slide icon" in the example of FIG. 3) which by click event activates an image synchronizer module (64) of the application program (12) which functions to pause presentation of the video media (54) in the video image display area” Paragraph 0041. See Figure 3 pause button 62.)
at a time point, wherein the time point corresponds to a first portion of the media content element that has already been broadcast… (“The client user (14) can by click event activate the image synchronizer module (64) one or a plurality of times during presentation of the video media (54) in the video image display area (52) to correspondingly display a plurality of media images (63) in the media image display area (53) each thereby coupled in synchronized timed relation to the video media (54) by operation of the image synchronizer module (64). The term "synchronized time relation" means for the purpose of this invention that the presentation of the media image (63)(or serial presentation of a plurality of media images (63)) in the media image display area (53) is coordinated in timed relation to the presentation, and each subsequent re-presentation, of the video media (54) in the video image display area (52). The one or more media images (63) can be time stamped in relation to the video media (54) such that upon retrieval of the video media file (55) the media images (63) are also retrieved such that presentation of the video media in the video image display area (52) can be accompanied by presentation of the one or more media images (63) in the media display area (53) in synchronized timed relation as originally determined by the client user (14)” Paragraph 0041. A user can pause the presentation in order to add additional content. Any content already presented would correspond to the part of the presentation that was already given/recorded. After the user adds their additional content and recommences the presentation through actuation of the appropriate button, the presentation will be broadcast at a time point corresponding to an end of the first portion which was already presented.)
and receiving a fifth user input broadcasting the modified webinar at the time point corresponding to an end of the first portion… (“The client user can by click event of the start control (57) recommence presentation of the video media (54) in the video image display area (52) of the display surface (25)” Paragraph 0041. Since the presentation is recommenced, the modified webinar is being broadcast at a time point corresponding to an end of the content that was already presented.)
Lewis also teaches modification of the presentation (“further allows the user to selectively retrieve from the client device (2) or any one of the computer servers (4)(5)(6) (or other server) a media image file (61). Upon retrieval of the media image file (61), the image synchronizer module (64) further functions to display a media image (63) which can be still images, such as photographs, drawings, graphs, charts, slide images, or the like, or video images, video clips, or the like, in the media image area (53) on the display surface (20)” Paragraph 0041.)
and a control for initiating broadcasting of the presentation (“which includes a start control (57) which by click event commences presentation of the video media (54) in the video image display area (52)” Paragraph 0040.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the live presentation system including an edit mode for inserting a whiteboard taught by Beavers by incorporating an option to pause and resume the presentation as taught by Lewis before editing of the content. Since the prior art are both directed to interactive presentation systems such as those in a classroom environment, the combination would yield predictable results. Such a combination would allow the presenter, or the person controlling the presentation, time Lewis, Paragraph 0045) or insert content without revealing any information not meant for the audience, reducing user frustration and improving the experience for both the presenter and audience. Furthermore, one of ordinary skill in the art would implement options for a presenter to increase the flexibility of the presentation system and respond to learning events in real-time, as suggested by Beavers (Paragraph 0011 and 0017-0020).
Furthermore, Lee, which is directed to modifying a live broadcast event, teaches wherein the at least one additional media content element or the whiteboard is inserted at the time point corresponding to the end of the first portion that has already been broadcast and prior to a remaining portion of the media content element… (“The presenter can also use the video playback GUI to input a request to insert a pause segment having a specified length of time into a specific portion of the screencast video. Upon receiving this request, the metadata for the specific portion will be revised to indicate that the specific portion includes this pause segment. The pause segment will cause the playback of the portion to automatically pause at the last frame thereof for the specified length of time, after which the playback of the screencast video will automatically resume” Paragraph 0068. A live presentation uses recorded media content, which the presenter can modify through insertion of a pause segment during the live presentation. The insertion is done at a point of the recorded content that has already been presented and the recorded content will resume at the end of the pause segment. Also see Paragraph 0069, which describes insertion of a “stop segment,” the only difference between the pause segment and the stop segment being that the pause segment has a predetermined duration while the stop segment waits for the presenter to 
wherein a run-time of the modified webinar is adjusted  (“It is noted that each time the presenter edits the playback of the screencast video in a way that affects the timing of the video (e.g., each time the presenter either adjusts the playback speed of a portion of the video, or inserts a pause segment into the video, or removes a previously inserted pause segment, or hides a portion of the video, or unhides a previously hidden portion, or hides a topic in the video, or unhides a previously hidden topic), the demonstration re-performing technique embodiments described herein will automatically re-compute and update the total playback time 718 accordingly, and will also automatically update the event timeline 728 accordingly… In the case where the presenter inserts (removes) a pause segment into the video, the pause segment will be added to (removed from) the event timeline, and the total playback time will be appropriately increased (decreased).” Paragraph 0083. Modification of the live presentation content results in modification of the run-time of the presentation. Furthermore, in view of the teachings of Beaver and Lewis, it would have been obvious that addition of additional content, such as a whiteboard, to a prepared slide presentation would similarly result in elongation of a presentation run-time.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the live slide presentation system, including a pause feature and a feature to insert a white board during broadcasting or recording of the presentation taught by Beavers in view of Lewis by adjusting the run-time of the webinar due to pausing and inserting additional content as taught by Lee. Since Lee is Lee (Paragraph 0067), such a combination would be advantageous, as “it allows the presenter to fine tune the playback of the screencast video to match the needs of a particular live presentation they will be giving.” This teaching is applicable to Beavers (Paragraphs 011 and 0017-0020), which also teaches the need for a presentation system to have flexible options in order to respond to learning events in real-time.
Beavers in view of Lewis and Lee does not teach wherein responsive to receiving the third input, a predetermined slide is displayed and a microphone used while broadcasting the webinar is muted.
However, Coen, which is directed to a live presentation system (Paragraph 0013), teaches wherein responsive to receiving the third input, a predetermined slide is displayed (“The CD-implemented method may comprise the steps of receiving an input of a " Pause" command, and replacing the stream of the live presentation content with a stream of pause screen. The pause screen is different from the live presentation content, and may be, for instance, the image being shown at the time of receiving the " Pause" command, an overlay of the word " Pause", a stored image, a black, white or coloured background with an overlay of the word " Pause", or the like.” Paragraph 0168. An overlay or an image with the word “Pause” is a predetermined slide that replaces the current live stream during a pause.)
Furthermore, Vaughn, which is directed to recording a presentation (Abstract), teaches, wherein responsive to receiving the third input… a microphone used while broadcasting the webinar is muted (“If, at step 3604, the presentation application instead determines that a pause request has been received, process 3600 may move to step 3608. At step 3608, the presentation application may disable audio recording. This may cause the recorded audio track to pause.” Paragraph 0179. See Figure 36 steps 3604 and 3608, which outline the flow of a pause request. Also see claim 20, which states, “disable the microphone when a user indication to pause the slide show presentation is received from the user input device.” A microphone used to record the presentation is automatically muted in response to a pause command. It would have been obvious for a microphone used in a live presentation to also be muted using the same method.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the live slide presentation system including a pause feature taught by Beavers in view of Lewis and Lee by presenting a predetermined screen indicating that the presentation is paused, as taught by Coen, and by automatically muting a microphone used in the presentation, as taught by Vaughn, responsive to the command for pausing the presentation. Since the prior art are all directed to interactive presentation systems such as those in a classroom environment, the combination would yield predictable results. Use of a predetermined pause slide similar to the teachings of Coen (Paragraph 0168) would further aid the presenter in adjusting the presentation or inserting content without revealing any information not meant for the audience, as suggested by Lewis (Paragraph 0045), reducing user frustration and improving the experience for both the presenter and audience. Furthermore, one of ordinary skill in the art would implement options for a presenter to Beavers (Paragraph 0011 and 0017-0020). Vaughn (Paragraph 0163) also teaches that pausing a presentation and the microphone used for recording the presentation would be useful in the event of an interruption, such as an audience member asking a question. 
Claim 10 is directed to a system for providing a webinar and recites substantially the same limitations as claim 1. Claim 10 is therefore rejected using the same reasoning described above.
Claim 16 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 1. Claim 16 is therefore rejected using the same reasoning described above.

Regarding Claim 2, Beavers in view of Lewis, Lee, Coen, and Vaughn further teaches wherein, in broadcasting the media content element as the webinar, the media content element is available for interaction by at least a first participant of the webinar (Beavers, “broadcast previously "loaded" presentation slides to all the sites connected to the tablet PC, including the presentation computer resident at the presenter's site” Paragraph 00139. After the presenter selects the broadcast command, the current slide of the presentation is sent to the participating audience sites over the network. The audience then views the media content element (a current slide of a presentation). The presenter can also view the slide, as well as interact with the slide using other means, such as an annotation option. See Figure 7 slide display sector 502. Also see Paragraph 0040 of Lewis.)

Regarding Claim 7, Beavers in view of Lewis, Lee, Coen, and Vaughn further teaches wherein the insertion of the at least one additional media content element comprises creating the additional media content during the broadcasting of the webinar (Beavers, “The send scribble option is selected when it is desired that the annotations entered by the presenter on the aforementioned tablet PC be broadcast by the tablet PC so that they appear on the aforementioned large screen slideshow display or the multiple slideshow display monitors of each connected site” Paragraph 0150. The annotations made by the presenter on the whiteboard such as in Figure 11 are displayed to the participating sites in real time.)

Regarding Claim 11, Beavers in view of Lewis, Lee, Coen, and Vaughn further teaches wherein, in broadcasting the media content element as the webinar, the media content element is available for interaction by at least a first participant of the webinar (Beavers, “broadcast previously "loaded" presentation slides to all the sites connected to the tablet PC, including the presentation computer resident at the presenter's site” Paragraph 00139. After the presenter selects the broadcast command, the current slide of the presentation is sent to the participating audience sites over the network. The audience then views the media content element (a current slide of the presentation). The presenter can also view the slide, as well as interact with the slide using other means, such as an annotation option. See Figure 7 slide display sector 502. Also see Paragraph 0040 of Lewis.)

Beavers in view of Lewis, Lee, Coen, and Vaughn further teaches wherein the processor is further configured to permit receiving of the at least one additional media content element during the broadcasting of the webinar (Beavers, “The send scribble option is selected when it is desired that the annotations entered by the presenter on the aforementioned tablet PC be broadcast by the tablet PC so that they appear on the aforementioned large screen slideshow display or the multiple slideshow display monitors of each connected site” Paragraph 0150. The annotations made by the presenter on the whiteboard such as in Figure 11 are displayed to the participating sites in real time.)

Regarding Claim 17, Beavers in view of Lewis, Lee, Coen, and Vaughn further teaches in broadcasting the media content element as the webinar, the media content element is available for interaction by at least a first participant of the webinar (Beavers, “broadcast previously "loaded" presentation slides to all the sites connected to the tablet PC, including the presentation computer resident at the presenter's site” Paragraph 00139. After the presenter selects the broadcast command, the current slide of the presentation is sent to the participating audience sites over the network. The audience then views the media content element (a current slide in the presentation). The presenter can also view the slide, as well as interact with the slide using other means, such as an annotation option. See Figure 7 slide display sector 502. Also see Paragraph 0040 of Lewis.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A number of the references are related to displaying a predetermined screen and/or pausing an audio input responsive to a pause in a presentation or broadcast.
Schmieder (US 2007/0061399 A1) teaches pausing a broadcasted presentation and obscuring data with a replacement image. (¶ 31, Fig. 1B)
Bauchot (US 2010/0122171 A1) teaches interrupting a slideshow presentation and jumping to different parts of the presentation during the interrupt. (¶ 20)
Spencer (US 2011/0072366 A1) teaches a “Be Right Back” option in a live conference.
Manber (US 9,692,831 B1) teaches pausing an interactive live broadcast, including displaying a text message notifying users that the video feed has been paused and automatically pausing an audio feed. (Col. 5 L. 1-25)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173